PER CURIAM: *
Appealing the Judgment in a Criminal Case, Jose Angel Esquivel-Cantera raises arguments that are foreclosed by United States v. Valdez-Maltos, 443 F.3d 910, 911 (5th Cir.), cert. denied, — U.S. -, 127 S.Ct. 265, 166 L.E.2d 205 (2006), and United States v. Garcia-Mendez, 420 F.3d 454 (5th Cir.2005), cert. denied, — U.S. -, 126 S.Ct. 1398, 164 L.Ed.2d 100 (2006), which held that a Texas conviction for burglary of a habitation was equivalent to burglary of a dwelling, and by Almendarez-Torres v. United States, 523 U.S. 224, 235, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty provision and not a separate criminal offense. The Government’s motion for summary affirmance is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.